98 F.3d 1347
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Sheri Lynn LEPPERT, Defendant-Appellant.
No. 96-30008.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 7, 1996.*Decided Oct. 11, 1996.

Before:  BEEZER, KOZINSKI and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Sheri Lynn Leppert appeals the sentence imposed following her guilty plea to distribution of methamphetamine in violation of 21 U.S.C. § 841(a).  Leppert contends that the district court failed to recognize it could exercise its discretion to depart downward for her extraordinarily abusive childhood, diminished capacity, aberrant conduct, sentencing entrapment, additional substantial assistance and the combination of these factors.  We disagree.


3
A "district court's discretionary refusal to depart from the Sentencing Guidelines is not reviewable on appeal."   United States v. Ruelas, No. 95-10441, slip op. 13007 (9th Cir.  Sept. 30, 1996).  Here, it is apparent from the record that the sentencing court was aware of its authority to depart on the permissible grounds offered by Leppert, and in fact, did depart ten levels.  Leppert nonetheless contends the district court erred by basing its departure solely on the combination of factors, rather than providing her additional departures for each possible factor.


4
Because there is no indication that the district court believed it lacked authority to depart, this court may not review the district court's discretionary refusal to depart downward.   See United States v. Pinto, 48 F.3d 384, 389 (9th Cir.), cert. denied, 116 S.Ct. 125 (1995);   United States v. Riggins, 40 F.3d 1055, 1058 (9th Cir.1994).


5
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, Leppert's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3